COURT OF APPEALS
                                    EIGHTH DISTRICT OF TEXAS
                                         EL PASO, TEXAS


 JOHN DAVID TORRES,                              §               No. 08-19-00209-CR

                        Appellant,               §                  Appeal from the

 v.                                              §           County Criminal Court No. 4

 THE STATE OF TEXAS,                             §             of El Paso County, Texas

                        Appellee.                §               (TC# 20180C01479)


                                     CONCURRING OPINION

        I concur in the judgment and add only a few words of explanation for why the evidence is

sufficient to support the jury’s verdict.

        The State needed to prove four things to sustain this conviction: (1) that in contravention

of a protective order issued under Chapter 7A of the Texas Code of Criminal Procedure; (2)

Appellant intentionally or knowingly communicated; (3) with a protected person--here Sophia

Avila; (4) in a threatening or harassing manner. TEX.PENAL CODE ANN. § 25.07(a)(2)(A). The

only issue that is seriously debatable in my view is whether the State presented sufficient evidence

for the last element.

        The terms “threatening” and “harassing” as used in Penal Code are no strangers to the
courts.1 Section 25.07’s use of the word “harassing” faced a constitutional overbreadth and

vagueness challenge in Wagner v. State, 539 S.W.3d 298, 301 (Tex.Crim.App. 2018). The court

upheld the constitutionality of the statute but did so based in part on the plain meaning of the term

“harassing.” The court consulted dictionary definitions to find that “a person communicates in a

‘harassing manner’ if the mode or method by which he communicates is such that it would

persistently disturb, bother continually, or pester another person.” Id. at 309. The phrase

“necessarily requires multiple events of harassing communication.” Id. The court concluded:

        In sum, pursuant to the common meanings of the statutory terms, a person of
        ordinary intelligence would understand that, if he has been enjoined from
        communicating in a harassing manner towards a particular person through one of
        the specified types of protective orders or bond conditions, then this statute
        prohibits him from intentionally or knowingly sending information or messages to,
        or speaking to, the protected person in a manner that would persistently disturb,
        bother continually, or pester another person. This type of conduct may include
        persistent, frequent, or continual requests or interruptions that the actor engages in
        with the knowledge or intent that such conduct would disturb, bother, or pester a
        person whom a court has already determined is in need of greater protection than
        other people based on a risk that the defendant may harm the protected person in
        the future.
Id.

        The statute, as applied to the defendant in Wagner, provided fair notice of the proscribed

conduct when the defendant there made at least two phone calls to the protected person, and sent




1
 Our own opinion in Ex parte Hinojos, No. 08-17-00077-CR, 2018 WL 6629678, at *1 (Tex.App.--El Paso Dec. 19,
2018, pet ref’d) (not designated for publication) traces some of the case law examining the constitutionality of
TEX.PENAL CODE ANN. § 42.07(a)(7) that criminalizes making repeated harassing electronic communications. A slew
of cases involving that same term are all now pending before the Texas Court of Criminal Appeals, with two courts
of appeals finding section 42.07(a)(7) unconstitutional, Ex parte Barton, 586 S.W.3d 573 (Tex.App.--Fort Worth
2019, pet. granted) (op. on reh’g); State v. Chen, 615 S.W.3d 376 (Tex.App.--Houston [14th Dist.] 2020 pet. filed),
and three courts upholding the constitutionality of the provision. Ex parte Sanders, No. 07-18-00335-CR, 2019 WL
1576076 (Tex.App.--Amarillo Apr. 8, 2019, pet. granted) (mem. op., not designated for publication); State v. Grohn,
612 S.W.3d 78 (Tex.App.--Beaumont 2020, pet. filed); Ex parte McDonald, 606 S.W.3d 856 (Tex.App.--Austin 2020,
pet. filed).


                                                        2
four lengthy emails. The protected person had specifically informed the defendant that she only

wanted to communicate through email (as they were going through a divorce, some level of

communication was necessary). And the substance of the emails strayed from what would have

been necessary to wind up their divorce. Id. at 315. Rather, the defendant used the emails to

chastise the protected person and to seek reconciliation.

       The term threaten, while not defined in the Texas Penal Code, also has a plain meaning

that can be gleaned from dictionary definitions. See Olivas v. State, 203 S.W.3d 341, 345

(Tex.Crim.App. 2006). In Olivas, the court looked to Webster’s Dictionary that defined “threaten”

to mean “to declare an intention of hurting or punishing” or “to be a menacing indication of

(something dangerous, evil, etc.);” or “to express intention to inflict (injury, retaliation, etc.)[.]”

Id., citing Noah Webster, Webster’s New Twentieth Century Dictionary of the English Language

Unabridged 1901 (2d ed.1983). Similarly, Black’s Law Dictionary defines “threat” as: “A

communicated intent to inflict harm or loss on another or on another’s property . . . .” Black’s

Law Dictionary 1203 (7th ed. 2000). More recently, the same court provided a broader definition

of “threat” noting that it includes “‘[a]n expression of an intention to inflict something harmful’ or

‘[a] declaration of an intention or determination to inflict punishment, injury, etc., in retaliation

for, or conditionally upon, some action or course.’” Ex parte Perry, 483 S.W.3d 884, 905

(Tex.Crim.App. 2016), quoting Threat, Webster’s II New College Dictionary (1999) and Threat,

Random House Dictionary of the English Language (2d ed. [unabridged] 1987).

       “[S]ufficiency of the evidence should be measured by the elements of the offense as defined

by the hypothetically correct jury charge for the case.” See Malik v. State, 953 S.W.2d 234, 240

(Tex.Crim.App. 1997). And part of that measure must surely incorporate the meaning of terms


                                                  3
that are necessary to make the penal provision constitutional. Incorporating the meaning of the

terms “harassing” and “threatening” I find sufficient evidence to support the conviction, but only

as to the indictment’s invocation of the term “harassing.” Nothing in the substance of the

communications include anything resembling a threat.

       The majority sets out most of the relevant evidence, but I found Avila’s testimony

susceptible of inferring more than just the communications reflected by the three exhibits admitted

at trial. Following the signing of the protective order in March of 2017, a person identified as

Harry Lopez in early November messaged Avila to ask “Would it be ok if Chino talks to you?

He’s a mutual friend.” “Chino” is Appellant’s nickname. Significantly, Avila provided some

testimony that “Harry Lopez” was actually Appellant:

       Q. And why do you think it was Mr. Lopez who -- I’m sorry. Why did you think it
       was the defendant, not a Harry Lopez, who’s contacting you?

       A. Because he -- that’s how -- he would message me and then he would take off
       pictures just so I would think --

       Q. You can go ahead and answer.

       A. Because he would always post pictures and request me, and then delete pictures
       so he knew I was, I guess, taking -- saving evidence for myself.

And during cross-examination, Avila again stated that Appellant would post a picture, and then

delete it, suggesting that there were more communications than the few that the State introduced

into evidence at trial. Avila also testified that she blocked Appellant on Facebook because in her

words, “he wouldn’t stop messaging me.” After confirming that the communications were

annoying and harassing, Avila repeated that there were “[s]everal incidents” that bothered her.

She specifically referenced a message of November 30 on Appellant’s Facebook board stating, “I

love you, Sophia.” She claims she was aware of those posts because Appellant would “request me

                                                4
on Facebook, and I always look at who is requesting me, and I saw it, And then he would take it

off.”

        Also in November, Torres himself sent a message to Avila in Facebook messenger stating:

        You’re right, don’t know why I felt so compelled to protect you and care about you
        didn’t know it was 10 yrs already and when i look back on everything I know about
        you, I’ll just consider it all a coincidence and if this is what you want from me[,]
        you got it, I Love You[,] Sophia Villanuvea [sic] [Avila’s maiden name].

And on December 15, Appellant sent another message from his Facebook account to Avila’s,

asking “Can we talk..?” Avila also testified that Appellant further tried to contact her after

December 15 through additional messages. She testified that this pattern of messaging was the

same pattern that earlier led her to seek the protective order.

        I recount this testimony because Wagner presupposes that a constitutionally permissible

application of the statute requires “harassing manner” to equate to a pattern of communications

that “persistently disturb, bother continually, or pester another person.” 539 S.W.3d at 309. And

here, the record supports an inference that there were more than just the three exhibits that Avila

was able to capture and print. Accordingly, a reasonable jury could have concluded there was a

pattern of communications that harassed a protected person. Accordingly, I concur.



                                               JEFF ALLEY, Justice
August 4, 2021

Before Rodriguez, C.J., Palafox, and Alley, JJ.




                                                  5